Citation Nr: 1043400	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  09-15 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial rating greater than 10 percent for 
tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel




INTRODUCTION

The Veteran served on active duty from November 2001 to November 
2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Oakland, California 
(RO).  


FINDINGS OF FACT

1.  The Veteran's service treatment records show no evidence of 
hearing loss in service or at service separation.

2.  Bilateral hearing loss is currently diagnosed.

3.  The evidence of record as to whether the Veteran's bilateral 
hearing loss is related to his military service is in equipoise.

4.  The initial 10 percent rating assigned for tinnitus 
disability is the maximum available under the pertinent rating 
criteria.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt, the criteria for service 
connection for bilateral hearing loss have been met.  38 U.S.C.A. 
§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309, 3.385 (2010).  

2.  The criteria for an increased rating for tinnitus have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.87, Diagnostic Code 6260 (2010); Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to service 
connection for bilateral hearing loss, which constitutes a 
complete grant of the Veteran's claim.  Therefore, no discussion 
of VA's duties to notify or to assist is necessary.  
Additionally, the notice provisions and duty to assist provisions 
are not applicable in claims where undisputed facts render the 
claimant ineligible for the claimed benefit, such as the 
Veteran's claim for an increased evaluation for tinnitus.  See 
VAOPGCPREC 5-2004 (June 23, 2004).  There is no reasonable 
possibility that any further assistance would aid the Veteran in 
substantiating his claim; accordingly, it is not prejudicial for 
the Board to decide the issues before it without further 
development.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Hearing Loss Claim

Service connection may be established for a disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Establishing service connection generally 
requires medical or, in certain circumstances, lay evidence of 
(1) a current disability; (2) an in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in-service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for sensorineural hearing 
loss if it manifests in service or manifests to a compensable 
degree within one year of service separation.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Impaired 
hearing is considered a disability for VA purposes when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).  The benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is against the claim.  Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).

The Veteran's service treatment records show no evidence of 
bilateral hearing loss for VA purposes at any time during his 
military service.  At the April 2001 pre-enlistment examination, 
puretone thresholds were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
0
0
LEFT
0
0
0
0
0

Speech audiometry did not test speech recognition ability 
percentages.  At a March 2005 routine audiogram, puretone 
thresholds were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
5
0
LEFT
10
10
10
10
10

Speech audiometry did not test speech recognition ability 
percentages.  The record contains a copy of the Veteran's July 
2006 report of medical history in advance of his November 2006 
separation from service in which he denied experiencing hearing 
loss.  A physical examination was also conducted in July 2006, 
but there is no evidence that the Veteran's hearing acuity was 
tested at that time.

There is also no postservice evidence of record, dated within one 
year of the Veteran's service separation, showing bilateral 
hearing loss that manifested to a compensable degree.  38 C.F.R. 
§§ 3.307, 3.309 (2010).  Nevertheless, service connection for 
hearing loss can still be established if medical evidence shows 
that a current impaired hearing disability is actually due to 
incidents during service.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  

Bilateral hearing loss was first diagnosed in the postservice 
period by the Veteran's private audiologist in November 2007, who 
noted that the Veteran had mild sensorineural hearing loss with 
accompanying tinnitus.  Mild flat bilateral sensorineural hearing 
loss, which meets VA's criteria for a hearing loss disability, 
was also diagnosed at the May 2008 VA examination.  

Two opinions of record discuss the relationship between the 
Veteran's hearing loss and his military service.  The December 
2007 private opinion letter concluded that the Veteran's 
currently diagnosed hearing loss was more likely than not related 
to the noise exposure the Veteran experienced during service.  
Conversely, the May 2008 VA examiner concluded that the hearing 
loss demonstrated on clinical testing was not consistent with 
noise induced hearing loss, and that based on the information 
provided and the audiologic data, the Veteran's bilateral hearing 
loss was less likely as not due to or the result of his military 
service.

These opinions were both based on a clinical evaluation of the 
Veteran's hearing and his reported history of noise exposure 
while in the military, as well as his statements that he was not 
exposed to noise in either an occupational or a recreational 
capacity after his service separation.  Both opinions are 
therefore competent evidence.  The Board also finds that the 
Veteran's lay statements with respect to his noise exposure are 
credible to establish inservice acoustic trauma.  This is 
especially the case when considering his report at the May 2008 
VA examination that he served as a jet engine mechanic, and had 
weapons training in Iraq during which he only periodically used 
hearing protection.  

While the decrease in hearing acuity from his 2001 enlistment 
physical to his 2005 routine audiologic evaluation was not 
profound, the threshold numbers enumerated above clearly reflect 
that the Veteran sustained some hearing loss during service.  In 
light of that decrease in hearing acuity, coupled with the 
extensive noise to which he was exposed during service, the Board 
finds that there is essentially a balance of positive and 
negative evidence as to the nexus between his hearing loss and 
his military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Resolving doubt in the Veteran's favor, service connection for 
bilateral hearing loss is warranted.

Tinnitus Claim

Under 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, a veteran is 
limited to a single disability rating for tinnitus, regardless of 
whether the tinnitus is unilateral or bilateral.  The June 2008 
rating decision assigned a 10 percent rating for tinnitus, which 
is the maximum schedular rating available for tinnitus under VA's 
rating criteria.  38 C.F.R. § 4.87, Diagnostic Code 6260, see 
also Smith, 451 F.3d at 1349 (affirming VA's longstanding 
interpretation of DC 6260 as authorizing only a single 10 percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral).  As no higher schedular rating is available, an 
increased rating is not warranted.  AB v. Brown, 6 Vet. App. 35, 
38 (1993); Sabonis, 6 Vet. App. at 430.


ORDER

Service connection for bilateral hearing loss is granted, subject 
to the applicable regulations concerning the payment of monetary 
benefits.

An increased rating for tinnitus is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


